Matter of Monroe v Warren T. (2022 NY Slip Op 06807)





Matter of Monroe v Warren T.


2022 NY Slip Op 06807


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
FRANCESCA E. CONNOLLY
JOSEPH A. ZAYAS
LILLIAN WAN, JJ.


2021-06525
 (Index No. 32108/21)

[*1]In the Matter of Janet Monroe, etc., respondent,
vWarren T. (Anonymous), appellant.


Craig S. Leeds, New York, NY, for appellant.
Letitia James, Attorney General, New York, NY (Judith N. Vale and Elizabeth A. Brody of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law § 9.60 for the involuntary assisted outpatient treatment of Warren T., Warren T. appeals from an order and judgment (one paper) of the Supreme Court, Rockland County (Robert M. Berliner, J.), dated April 26, 2021. The order and judgment, upon the consent of Warren T., directed him to comply with a program of assisted outpatient treatment for a period of one year.
ORDERED that the appeal from the order and judgment is dismissed, without costs or disbursements.
The appeal from the order and judgment, which directed Warren T. to comply with a program of assisted outpatient treatment for a period of one year, must be dismissed as no appeal lies from an order or judgment entered upon the consent of the appealing party (see Matter of Sung B.P. [Park], 168 AD3d 945, 945).
DUFFY, J.P., CONNOLLY, ZAYAS and WAN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court